STATE OF CONNECTICUT v. JAMES RAYNOR
                 (AC 38348)
                DiPentima, C. J., and Sheldon and Flynn, Js.

                                   Syllabus

Convicted of assault in the first degree as an accessory and conspiracy to
    commit assault in the first degree, the defendant appealed to this court,
    claiming, inter alia, that the evidence was insufficient to support his
    conviction. The defendant’s conviction stemmed from an incident in
    which the victim was beaten by a group of five men and shot in the
    back by J, a fellow gang member with the defendant. The defendant
    claimed that the evidence supported a finding that he was not present
    when the victim was shot, and that even if the jury found that he was
    present, there was no testimony establishing that he verbally ordered
    the shooting, encouraged J or provided J with the gun used in the
    shooting. He also claimed that his mere presence at the scene of the
    crime could not establish his liability as an accessory to the assault. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    assault in the first degree as an accessory, there having been sufficient
    evidence for the jury to have found beyond a reasonable doubt that the
    defendant aided J to cause the victim physical injury by discharge of a
    firearm: there was ample evidence from which the jury reasonably could
    have found that the defendant was present for the shooting of the victim,
    and from which it could have inferred that the defendant was armed
    with a gun, that he aided J by preventing the victim from leaving the
    immediate area and that the defendant participated in the physical beat-
    ing of the victim immediately prior to the shooting, which belied the
    defendant’s claim that he was merely present for the shooting; further-
    more, there was sufficient evidence for the jury to have found, beyond
    a reasonable doubt, that the defendant intended that J commit assault
    in the first degree, as the evidence showed that the defendant, who was
    an enforcer for the gang, had the ability and motive to order other gang
    members to shoot rival drug dealers, including the victim, who was
    selling drugs at the time of the shooting, and that the defendant intention-
    ally played an active and authoritative role in causing other gang mem-
    bers to come to the scene, to confront and ultimately to shoot the victim
    to deter him and others from selling drugs without the gang’s permission
    in that area.
2. The defendant’s conviction of conspiracy to commit assault in the first
    degree was supported by sufficient evidence, as the jury reasonably
    could have found that the defendant had entered into an agreement to
    commit assault in the first degree; the jury could have inferred from
    the evidence that the defendant, as an enforcer for the gang, was
    expected, and thus had a motive, to use force against unsanctioned
    drug dealers operating in the gang’s area, including the victim, that the
    defendant had the motive to agree with other gang members to cause
    physical injury to the victim by means of the discharge of a firearm,
    that he played an active role in the planning and coordination of the
    assault of the victim and had arranged where the group would rendez-
    vous after the assault was completed, and that he intended that a member
    of the conspiracy would cause physical injury to the victim by means
    of the discharge of a firearm, in light of testimony by witnesses that
    the defendant and two other gang members were armed with guns and
    the fact that the defendant did not summon medical assistance for
    the victim.
3. The trial court did not abuse its discretion by admitting into evidence
    certain uncharged misconduct evidence concerning the practices of the
    defendant’s gang in selling drugs and enforcing its control over the drug
    trade in its territory, and regarding a shooting of another drug dealer,
    C, approximately eighteen hours after the victim was shot and in the
    same vicinity as the victim’s shooting, which was admitted as evidence
    of the defendant’s motive to use force and violence against the victim:
    this court declined to review the defendant’s claim that the trial court
    abused its discretion by admitting the uncharged misconduct drug evi-
    dence because it was not relevant to his motive or intent to harm the
    victim, or to conspire with or to aid others to do so, the defendant
    having failed to preserve that claim by objecting to the admission of
    that evidence on the ground of relevance or its prejudicial effect, and
    having failed to seek review of his unpreserved claim pursuant to State
    v. Golding (213 Conn. 233), or the plain error doctrine; moreover, the
    defendant’s challenge to the admission of the uncharged misconduct
    evidence concerning the shooting of C was unavailing, as the defendant’s
    claim that the evidence should not have been admitted because it was
    not relevant to his motive or intent to commit the charged offenses was
    not reviewable because he failed to object specifically on the ground
    of relevance to the admission of that evidence at trial, and, further, the
    trial court did not abuse its discretion in determining that the probative
    value of the evidence of C’s shooting outweighed its prejudicial effect,
    as the defendant had reasonable grounds to anticipate the evidence, he
    was not unfairly surprised by the state’s offer of the evidence at trial,
    the parties did not spend an undue amount of time addressing the
    evidence, it did not unduly distract the jury from the issues in the case,
    and the court took adequate measures to minimize its emotional impact
    on the jury.
4. The record was inadequate to review the defendant’s claim that his consti-
    tutional rights were violated when the state used a peremptory challenge
    to strike a minority juror, R, without providing a sufficient race neutral
    explanation, in violation of Batson v. Kentucky (476 U.S. 79); the defen-
    dant did not preserve his claim of disparate treatment before the trial
    court, nor did he satisfy the requirements for review of the unpreserved
    claim under State v. Golding (213 Conn. 233), as the transcripts of the
    voir dire did not indicate the racial composition of the empaneled jury,
    and the record belied his assertion that there were adequate facts of
    record to demonstrate that the state, which excused R due to his employ-
    ment history, engaged in racially disparate treatment by accepting other
    venirepersons, I and G, whom the defendant claimed were nonminority
    venirepersons with work restrictions similar to those of R; moreover,
    the trial court expressly noted that R was not of the same race as the
    defendant, there was nothing in the record demonstrating the personal
    race or ethnicity of R or I, and because the court expressly noted that
    G was an African-American female, the prosecution’s acceptance of G
    but not R could not serve as evidence of the state’s discriminatory use
    of peremptory challenges to exclude similarly situated minority persons
    from the jury.
           Argued April 11—officially released August 15, 2017

                            Procedural History

   Substitute information charging the defendant with
the crimes of assault in the first degree as an accessory
and conspiracy to commit assault in the first degree,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Mullarkey, J.;
thereafter, the court denied the defendant’s motion for
a judgment of acquittal; verdict of guilty; subsequently,
the court denied the defendant’s motion to set aside
the verdict and rendered judgment in accordance with
the verdict, from which the defendant appealed to this
court. Affirmed.
  Alice Osedach, assistant public defender, for the
appellant (defendant).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and David L. Zagaja, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, James Raynor, appeals
from the judgment of conviction rendered against him
following a jury trial on charges of accessory to assault
in the first degree in violation of General Statutes
§§ 53a-59 (a) (5)1 and 53a-8,2 and conspiracy to commit
assault in the first degree in violation of General Stat-
utes §§ 53a-483 and 53a-59 (a) (5). On appeal, the defen-
dant claims that (1) there was insufficient evidence to
sustain his conviction as an accessory to assault in
the first degree; (2) there was insufficient evidence to
sustain his conviction of conspiracy to commit assault
in the first degree; (3) the trial court abused its discre-
tion in admitting uncharged misconduct evidence as
evidence of the defendant’s motive and intent to commit
the crimes charged against him in this case; and (4)
the court improperly denied the defendant’s Batson4
challenge to the state’s exercise of a peremptory chal-
lenge during jury selection. We affirm the judgment of
the trial court.
   The jury was presented the following facts upon
which to base its verdict. On the morning of July 24,
2009, Luis Torres (victim) traveled to 10 Liberty Street
in Hartford to purchase heroin from an acquaintance,
Alex Torres (Torres). At that time, Torres had known
the victim for approximately nine months. Torres testi-
fied that on several prior occasions he had sold the
victim small amounts of heroin, but on this occasion,
for the first time, the victim purchased a large quantity
of heroin, a total of 100 bags. When the victim was
making this purchase, he told Torres that he intended
to sell the drugs in front of the 24 Hour Store near the
intersection of Albany Avenue and Bedford Street in
Hartford. Upon hearing this, Torres told the victim ‘‘to
be careful because it’s . . . a bad neighborhood’’ and
that he should ‘‘stay away from [that] area.’’ After the
victim made his purchase, he parted company with Tor-
res and left Liberty Street.
  Later that evening, the victim drove to New Britain
and picked up his girlfriend’s father, Miguel Rosado.
Thereafter, in the early morning hours of July 25, 2009,
the two men went to the 24 Hour Store on Albany
Avenue to purchase beer and food. Upon arriving at
the 24 Hour Store, Rosado and the victim spoke with
two women, Adrienne Morrell and Karline DuBois,
whom they believed to be prostitutes. After learning
that they were not prostitutes, Rosado and the victim
asked the women whether they could help them pur-
chase ‘‘powder,’’ or powder cocaine. Morrell and
DuBois agreed, then got into the victim’s car and
directed the men to Irving Street in Hartford, where
the victim purchased an unspecified quantity of
cocaine. The four then returned to the 24 Hour Store
in the victim’s car.
   Upon returning to the 24 Hour Store, the victim dis-
played a bag of heroin to DuBois and asked her if she
knew ‘‘where he could get rid of it,’’ from which DuBois
understood him to mean that ‘‘[h]e wanted to sell it.’’
DuBois informed the victim that she did not use heroin,
and thus she did not know where the victim could sell
his drugs. DuBois then stated that she was going ‘‘back
upstairs’’ to the apartments above the 24 Hour Store,
where local people often gathered to use drugs. The
victim asked DuBois if he could join her, but DuBois
warned him that he should stay downstairs because
‘‘[p]eople don’t know you . . . .’’ Ignoring this warning,
the victim stated that he was going to go upstairs with
DuBois, to which she responded, ‘‘Then you’re on
your own.’’
   Thereafter, the victim, Rosado, Morrell, and DuBois
all went upstairs to the apartments above the 24 Hour
Store. DuBois recalled that when they reached the
apartments, six or seven people were already there,
playing cards and getting high. After they entered, Mor-
rell, DuBois and Rosado began to smoke crack cocaine.
At the same time, the victim, who was very drunk, began
offering heroin to the other occupants of the apartment.
As DuBois had predicted, ‘‘[n]obody [in the apartment]
wanted anything to do with [the victim] because nobody
knew him.’’ Shortly after the victim’s arrival, a group
of three men entered the apartment. DuBois recognized
two of the three men as Altaurus Spivey, whom DuBois
knew as ‘‘S,’’ and Joseph Ward, whom she knew as
‘‘Neutron.’’ Although DuBois did not identify the third
man by name, she described him as a ‘‘bigger black guy.’’
   Upon entering the apartment, the three men
approached the victim, and S asked, ‘‘What are you
doing here?’’ DuBois agreed with the prosecutor’s state-
ment that S spoke to the victim ‘‘in a tough guy type
of way,’’ which she interpreted to mean, ‘‘you don’t
belong up here. . . . [Y]ou’re not going to get rid of
nothing. Nobody knows you. Just go.’’ DuBois recalled
feeling a growing tension between the groups and fear-
ing that ‘‘there was going to be a big problem.’’ There-
after, according to DuBois, S and his group left the
apartment, followed a few minutes later by the victim
and an unidentified female, who went downstairs
together and outside through the back door of the build-
ing to the area behind the 24 Hour Store. As this was
occurring, at approximately 2 a.m., Dubois, Rosado,
and Morrell remained inside the apartment.
   Several witnesses testified that the 24 Hour Store
was often busy at and after 2 a.m. because it was the
only store in the area that was open at that time. People
would therefore go there to purchase food and drinks
after the nearby bars and clubs had closed for the eve-
ning. Indeed, Officer Steven Barone of the Hartford
Police Department testified that the 24 Hour Store was
known by law enforcement as a ‘‘nuisance spot,’’ where
there was always a high volume of foot traffic and
criminal activity between 2 and 4 a.m. Consistent with
Barone’s testimony, several witnesses stated that many
people were both inside and outside of the 24 Hour
Store in the early morning hours of July 25, 2009.
  One regular patron, Marc Doster, who lived on Albany
Avenue in an apartment adjacent to the 24 Hour Store,
was familiar with people who lived in or frequented
the area around Bedford Street and Albany Avenue,
including the defendant, who was known on the streets
as ‘‘Ape.’’ Doster testified that, in the early morning of
July 25, 2009, as he was walking from his apartment to
the 24 Hour Store, he was approached by the defendant,
who asked him if he either knew or was affiliated with
the man who was selling drugs behind the 24 Hour
Store. Doster stated that he did not. The defendant then
told Doster, ‘‘don’t worry about it,’’ because he was
going ‘‘to pay [the man] a visit . . . talk to him.’’ Doster
then recalled that, just minutes after this conversation,
he saw someone with a gun in his hand running toward
the back of the 24 Hour Store. Although Doster could
not see the face of the man with the gun because the
man was wearing black clothing and had covered his
face, he observed that the man was short and heavyset,
with a body size and shape that resembled the
defendant.
   As these events were transpiring, another regular
patron of the 24 Hour Store, Tyrell Mohown, who had
met the victim for the first time that evening, entered
the store and purchased a cigar so that he and the
victim could smoke marijuana together. After making
his purchase, however, when Mohown went behind the
24 Hour Store to meet the victim, he saw the victim
surrounded by five men, including Neutron and John
Dickerson, nicknamed ‘‘Jerk.’’ Mohown testified that
although he did not see the defendant or S in that group,
he recalled that at least two of the five men had covered
their faces with bandanas. Shortly after he came upon
the scene, Mohown saw Neutron strike the victim with
a baseball bat several times in the upper body. The
other men then began punching and kicking the victim,
who collapsed on the ground. Mohown then saw Jerk
take out a gun and fire one round into the victim’s back
before the group scattered in different directions. The
victim, still conscious but unable to walk, stated that
he thought he was about to die and asked Mohown to
call an ambulance. Mohown returned to the 24 Hour
Store and used a pay phone to report the shooting but,
not wanting to get involved, did not identify the shooter.
  Another    witness,    Sonesta     Reynolds-Campos
(Campos),5 was standing on Bedford Street near the 24
Hour Store when she heard a gunshot from the area
behind the store. Upon hearing the gunshot, Campos
directed her attention to that area, where she saw a
group of approximately six men. Campos recalled that
S, Jerk, Neutron, and the defendant were all in the
group, and that the defendant was then wearing a hoo-
die and holding what appeared to be a gun.
   At approximately 2:25 a.m., the Hartford police
received reports of gunshots fired near the intersection
of Bedford Street and Albany Avenue. Within minutes of
receiving such reports, several Hartford police officers
responded to the scene. Officer Barone, one of the first
officers to respond, made efforts to secure the scene
while other officers tended to the victim. At that time,
officers saw multiple lacerations on the victim’s face
and discovered a single gunshot wound to his back.
The victim was then transported to a hospital, where
it was determined that the bullet had struck his spine,
paralyzing him. Due to the inherent complications of
removing the bullet from the victim’s spine, physicians
were unable to remove the bullet, and thus officers
were unable to conduct forensic testing on the bullet
at that time.6
    Several days after the shooting, Campos encountered
the defendant on Bedford Street. During that encounter,
the defendant told Campos, ‘‘[I’m] sorry you had to see
it,’’ but ‘‘[I] had to make an example of him.’’ Although
Campos did not ask the defendant what he meant by
those remarks, she interpreted them to refer to the
recent shooting of the victim behind the 24 Hour Store.
   On January 7, 2014, at the conclusion of a lengthy
investigation of the July 25, 2009 shooting by a state
investigating grand jury,7 the defendant was arrested in
connection with the shooting. Thereafter, by way of a
long form information, the state charged the defendant
with conspiracy to commit assault in the first degree
and with being an accessory to assault in the first
degree, on which he was later brought to trial before
the court, Mullarkey, J., and a jury of six. The state
presented its case-in-chief on November 7, 10, and 12,
2014. On November 12, at the conclusion of the state’s
case-in-chief, the defendant moved for a judgment of
acquittal on both charges. That motion was denied by
the court. On November 17, 2014, the jury returned a
verdict of guilty on both charges. The following week,
on November 21, 2014, the defendant filed a motion to
set aside the verdict on the grounds that the verdict
was against the weight of the evidence and that the
court abused its discretion in admitting evidence of
uncharged misconduct. The defendant’s motion was
subsequently denied by the court. On February 5, 2015,
the defendant was sentenced to a total effective term
of thirty-seven years of incarceration to be followed by
three years of special parole. Thereafter, the defendant
filed the present appeal. Additional facts will be set
forth as necessary.
                            I
         SUFFICIENCY OF THE EVIDENCE
   On appeal, the defendant claims that there was insuf-
ficient evidence to sustain either his conviction of
accessory to assault in the first degree or his conviction
of conspiracy to commit assault in the first degree.8 We
are not persuaded.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.9
In July, 2009, the area surrounding Bedford and Brook
Streets was under the control of Money Green Bedrock
(MGB), a neighborhood street gang. MGB was known
to traffic in and sell drugs, including heroin and crack
cocaine, throughout the area. Members of MGB
included, inter alia, S, Neutron, Jerk, and the defendant.
Campos testified that she routinely purchased drugs
from the defendant for her own use, and was often
asked to ‘‘test’’ the purity of the gang’s heroin. As a
result of these activities, Campos became acquainted
with the defendant and familiar with the defendant’s
role within MGB, and gained his trust.
   According to Campos, only members of MGB were
permitted to sell drugs in the area around Bedford
Street, and drug dealers who did not live in the area
were not allowed to do business in the area. In order
to enforce their control over this territory, the members
of MGB shared certain duties, including conducting
drug sales, acting as lookouts, and monitoring the area
to make sure no one from outside the group was ‘‘hus-
tling on the block . . . .’’ Several witnesses testified
that the defendant had a position of authority within
MGB, and was considered an ‘‘enforcer’’ for the gang.
According to one witness, Ladean Daniels, the defen-
dant ‘‘gave orders, and the people who [are] in that
area abide by them.’’ Similarly, Doster testified that the
defendant would ‘‘handle problems . . . [p]atrol the
area . . . [and] [e]nforce the rules . . . .’’
   As a result of the gang’s assertion of control over
drug selling activity in the Bedford Street area, several
witnesses, who were also admitted drug dealers, testi-
fied that they either did not sell drugs in that neighbor-
hood, because they were not from there, or that they
were permitted to sell drugs on MGB’s turf because
they lived in the neighborhood. Drug dealers in the
latter group, including Daniels,10 operated in the area
with the understanding that they would either pay MGB
a portion of their profits or purchase the drugs they
sold directly from the gang. According to DuBois, it was
known throughout the neighborhood that drug dealers
who did not abide by these rules would be ‘‘dealt with’’
by MGB.
  The state introduced testimony from several wit-
nesses to the shooting of the victim behind the 24 Hour
Store on July 25, 2009. In the state’s case-in-chief,
Rosado testified that, when he and the victim returned
to the 24 Hour Store from Irving Street, he saw the
victim speak with a man known as S, whom the victim
claimed to have known from the area. Although Rosado
could not remember the exact words that the victim
used, he recalled the victim saying that he intended
either to purchase marijuana from S or to sell some
marijuana to S that night. The jury also heard testimony
from Mohown, who stated that he had met the victim
for the first time on the evening prior to the shooting
and that, prior to the shooting, he had agreed to smoke
marijuana with the victim behind the 24 Hour Store.
   Doster testified, as previously noted, that, ‘‘a couple
minutes before . . . the incident happened,’’ the defen-
dant approached him and asked him if he knew or was
associated with the man who was selling drugs behind
the 24 Hour Store. When Doster said that he did not
know the man, the defendant informed him that he was
‘‘going to go talk to [that man] and handle it.’’ Doster
further testified that, shortly after he and the defendant
had that conversation, he saw someone who resembled
the defendant running toward the back of the 24 Hour
Store holding a gun. Furthermore, Campos testified
that, upon hearing gunshots, she observed the defen-
dant standing near the victim, wearing a hoodie and
holding a gun. This testimony was corroborated by Dan-
iels, who also claimed to have been near the 24 Hour
Store in the early morning hours of July 25, 2009. Daniels
stated that, although he did not see who shot the victim,
he walked behind the store after hearing gunshots in
the area and, at the time, saw the defendant and another
man nicknamed ‘‘Hollywood’’ holding guns and stand-
ing near the victim, who was lying on the ground. Addi-
tionally, several witnesses testified that the group of
men who had surrounded the victim during the incident
scattered and ran away in different directions after the
victim was shot.
   Daniels further testified that, when he reencountered
the defendant near the 24 Hour Store minutes after
the shooting and asked him what had happened, the
defendant stated, ‘‘[d]ude keep coming in the area trying
to hustle.’’ Daniels also testified that, after he had
returned to the 24 Hour Store and purchased a sand-
wich, he walked to an apartment building on Brook
Street, which runs parallel to Bedford Street. As he
arrived at the apartment building, Daniels came upon
the group of men he had seen surrounding the victim
behind the 24 Hour Store. According to Daniels, the
defendant, Jerk, S, and another man were gathered in
the yard behind the apartment building. At that time,
Daniels overheard the defendant tell the men ‘‘to stay
off the block and keep their eyes open because that
was their work,’’ then warning them to be careful
because ‘‘the block was hot.’’ Finally, Campos testified
that when she spoke with the defendant several days
after the shooting, he apologized to her for her having
to witness the shooting, but explained to her that he
‘‘had to make an example of him.’’
   In addition to this evidence, the state introduced, as
part of its case-in-chief, evidence of the defendant’s
involvement, later on that same day, in arranging the
shooting of another drug dealer who was selling drugs
without permission on MGB’s turf.11 This evidence was
offered, over the defendant’s objection, to prove his
motive and intent to participate in the earlier shooting
of the victim behind the 24 Hour Store. On the basis
of that evidence, the jury reasonably could have found
that, on the night of July 25, 2009, approximately eigh-
teen hours after the victim in this case was shot, another
drug dealer, Kenneth Carter, was shot multiple times
in the chest on Liberty Street in Hartford, approximately
one block away from Bedford Street.12 After the police
had secured the scene of the later shooting, officers
recovered, from the interior of Carter’s vehicle, a large
clear bag filled with small, individually wrapped pack-
ages of a green, leafy substance suspected of being
marijuana. The officers also found and lifted several
latent fingerprints from the outside of the driver’s side
door of Carter’s vehicle. When those fingerprints were
entered into the AFIS13 database, they were found to
match known fingerprints on file for Kendel Jules, nick-
named ‘‘Jock,’’ who was a known affiliate of MGB.
  Thereafter, Sergeant Andrew Weaver of the Hartford
Police Department testified to his analysis of the cell
phone records associated with the cell phones of Carter,
the defendant, and Jock.14 Weaver testified that the cell
phone records revealed that the defendant had initiated
contact with Carter at 10:10 p.m. that evening and had
called him several times over the next thirty minutes,
including one call at 10:39 p.m., approximately ten
minutes before Carter was shot. Weaver also testified
that a call had been placed from the defendant’s cell
phone to Jock’s cell phone approximately seven
minutes before Carter was shot. On the basis of his
analysis of such call records and the associated cell
phone tower, Weaver testified that, at the time of the
defendant’s final call to Jock before the Carter shooting,
Jock’s cell phone was in the area of Liberty Street,
moving in the general direction of the location of Car-
ter’s vehicle.
  Thereafter, the state presented additional testimony
from Daniels, who claimed that he had been present
for a conversation between the defendant, Jerk, and
Jock in the days following the Carter shooting. Daniels
testified that on that occasion, he had gone to the defen-
dant’s apartment on Bedford Street to purchase drugs.
He further testified that, within three or four minutes
of his arrival, the defendant and Jerk began ‘‘mocking
[Jock about] how he was nervous and afraid when he
was supposed to shoot the dude.’’ Although Daniels did
not know who the group was referring to, the defendant
indicated that the person who was shot ‘‘[kept] coming
down [here] hustling and he was meeting people in that
back street.’’ Daniels also testified that the three men
described how they had split up and deployed them-
selves before the Carter shooting. According to Daniels,
the defendant patrolled the area of Garden Street to
make sure the coast was clear, while Jock walked to
Liberty Street and Jerk positioned himself on Brook
Street. The defendant also said that the shooting was
‘‘[Jock’s’] initiation into the block’’ and that ‘‘if Jock
[couldn’t] get the job done, Jerk was [there] to help
. . . .’’
   With these additional facts in mind, we turn to our
standard of review. ‘‘It is well settled that a defendant
who asserts an insufficiency of the evidence claim bears
an arduous burden. . . . [F]or the purposes of suffi-
ciency review . . . we review the sufficiency of the
evidence as the case was tried . . . . [A] claim of insuf-
ficiency of the evidence must be tested by reviewing
no less than, and no more than, the evidence introduced
at trial. . . . In reviewing a sufficiency of the evidence
claim, we apply a two part test. First, we construe the
evidence in the light most favorable to sustaining the
verdict. Second, we determine whether upon the facts
so construed and the inferences reasonably drawn
therefrom the [jury] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt . . . . This court can-
not substitute its own judgment for that of the jury if
there is sufficient evidence to support the jury’s ver-
dict. . . .
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . . Moreover, it does not
diminish the probative force of the evidence that it
consists, in whole or in part, of evidence that is circum-
stantial rather than direct. . . . It is not one fact . . .
but the cumulative impact of a multitude of facts which
establishes guilt in a case involving substantial circum-
stantial evidence. . . . In evaluating evidence, the
[jury] is not required to accept as dispositive those
inferences that are consistent with the defendant’s inno-
cence. . . . The [jury] may draw whatever inferences
from the evidence or facts established by the evidence
[that] it deems to be reasonable and logical. . . .
  ‘‘[O]n appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the jury’s verdict of guilty. . . . Claims of evidentiary
insufficiency in criminal cases are always addressed
independently of claims of evidentiary error.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Chemlen, 165 Conn. App. 791, 816–18, 140 A.3d 347,
cert. denied, 322 Conn. 908, 140 A.3d 977 (2016). ‘‘[T]he
trier of fact may credit part of a witness’ testimony and
reject other parts. . . . [W]e must defer to the jury’s
assessment of the credibility of the witnesses based on
its firsthand observation of their conduct, demeanor
and attitude . . . .’’ (Internal quotation marks omit-
ted.) State v. Grant, 149 Conn. App. 41, 46, 87 A.3d
1150, cert. denied, 312 Conn. 907, 93 A.3d 158 (2014).
  With these legal principles in mind, we address each
the defendant’s sufficiency claims.
                            A
         Accessory to Assault in First Degree
   The defendant first claims that there was insufficient
evidence to sustain his conviction as an accessory to
assault in the first degree in violation of §§ 53a-59 (a)
(5) and 53a-8. ‘‘It is well established in this state that
there is no such crime as being an accessory. . . .
Rather, the accessory statute, General Statutes § 53a-
8, merely provides an alternative theory under which
liability for the underlying substantive crime may be
proved.’’ (Citation omitted; internal quotation marks
omitted.) State v. Hopkins, 25 Conn. App. 565, 568–69,
595 A.2d 911, cert. denied, 220 Conn. 921, 597 A.2d 342
(1991). ‘‘[Section] 53a-8 (a) provides: A person, acting
with the mental state required for commission of an
offense, who solicits, requests, commands, importunes
or intentionally aids another person to engage in con-
duct which constitutes an offense shall be criminally
liable for such conduct and may be prosecuted and
punished as if he were the principal offender.’’ (Internal
quotation marks omitted.) State v. Hines, 89 Conn. App.
440, 447, 873 A.2d 1042, cert. denied, 275 Conn. 904,
882 A.2d 678 (2005). To convict a defendant of a crime
on the theory of accessorial liability under this statute,
the state must prove both that a person other than the
defendant acting as a principal offender, committed
each essential element of that crime, and that the defen-
dant, acting with the mental state required for the com-
mission of that crime, solicited, requested, commanded,
importuned or intentionally aided the principal offender
to engage in the conduct constituting that crime. ‘‘Since
under our law both principals and accessories are
treated as principals . . . if the evidence, taken in the
light most favorable to sustaining the verdict, estab-
lishes that [the defendant] . . . did some act which
. . . directly or indirectly counseled or procured any
persons to commit the offenses or do any act forming
a part thereof, then the [conviction] must stand.’’ (Inter-
nal quotation marks omitted.) Id.; see also State v. Diaz,
237 Conn. 518, 543, 679 A.2d 902 (1996). A person is
guilty of assault in the first degree under § 53a-59 (a),
as a principal offender, ‘‘when . . . (5) with intent to
cause physical injury to another person, he causes such
injury to such person or to a third person by means of
the discharge of a firearm.’’ Thus, to prove a person
guilty as a principal of assault in the first degree, the
state must prove beyond a reasonable doubt that (1)
the person caused physical injury to another person;
(2) that he did so while acting with the intent to cause
physical injury to the other person or a third person;
and (3) that he caused such physical injury to the other
person by means of the discharge of a firearm. See
State v. Collins, 100 Conn. App. 833, 843, 919 A.2d 1087,
cert. denied, 284 Conn. 916, 931 A.2d 937 (2007).
   In light of those requirements of proof to establish
a person’s guilt as a principal offender under § 53a-59
(a) (5), establishing a defendant’s guilt as an accessory
to that offense under §§ 53a-59 (a) (5) and 53a-8 requires
proof of the following essential elements: (1) that the
principal offender violated § 53a-59 (a) (5) by causing
physical injury to another person by means of the dis-
charge of a firearm while acting with the intent to cause
physical injury; (2) that the defendant solicited,
requested, importuned or intentionally aided the princi-
pal offender to engage in the conduct by which he
violated § 53a-59 (a) (5); and (3) that when the defen-
dant intentionally aided the principal offender to engage
in such conduct, the defendant was acting with the
intent to cause physical injury to another person.
  At the outset, we note that the parties agree that the
victim was, in fact, physically injured by means of the
discharge of a firearm by a principal offender other
than the defendant, to wit; the defendant’s fellow gang
member, Jerk. They agree as well that, when Jerk shot
the victim in the back after he and others had beaten and
kicked him, he was committing the offense of assault in
the first degree in violation of § 53a-59 (a) (5). The
defendant argues, however, that there was insufficient
evidence to sustain his conviction as an accessory to
assault in the first degree because the state failed to
prove beyond a reasonable doubt that, while acting with
the intent to cause physical injury to the victim, he
requested, commanded, or aided another to cause phys-
ical injury to the victim by means of the discharge of
a firearm.
   In support of his argument, the defendant asserts that
at least one eyewitness, Mohown, had testified that the
defendant was not present when the victim was shot.
The defendant further argues that, even if the jury were
to have credited other witnesses who placed him at the
scene of the shooting, there was no testimony that the
defendant verbally ordered the shooting, encouraged
the shooter to shoot, or provided the shooter with the
gun used in the shooting. The defendant thus argues
that the evidence adduced at trial, even when viewed
in the light most favorable to the state, proved that he
merely was present when the shooting occurred, but
that a person’s mere presence at the scene of a crime
does not, by itself, establish that person’s liability as
an accessory to the commission of that crime.
   The state disagrees, asserting that the jury was given
ample circumstantial evidence from which it reasonably
could have inferred that the defendant solicited,
ordered, and/or intentionally aided Jerk to assault the
victim by discharging a firearm. In support of its posi-
tion, the state relies, more particularly, upon the follow-
ing evidence: that the defendant was affiliated with the
MGB, a gang of drug sellers who attempted to control
all drug selling activity in the area of Bedford Street and
Albany Avenue; that the defendant was ‘‘an enforcer’’ of
the gang’s drug selling monopoly in the area; that the
defendant had made statements to Doster before the
shooting, indicating that he personally was ‘‘going to
go talk to’’ the victim, whom he referred to as the man
selling drugs behind the 24 Hour Store, and thereby
‘‘handle’’ the problem arising from the victim’s unwel-
come presence and activity on MGB turf; that several
MGB members accosted the victim inside of the apart-
ments above the 24 Hour Store shortly before the shoot-
ing; that the defendant, while armed with a gun, joined
with several other MGB members in confronting and
surrounding the victim just before he was beaten,
kicked, and ultimately shot in the back; that the defen-
dant made inculpatory statements to Daniels about the
shooting just minutes after it occurred; and that the
defendant made inculpatory statements to Campos days
after the shooting, apologizing to her for her having
witnessed the shooting but explaining why it had hap-
pened, specifically, that he needed ‘‘to make an exam-
ple’’ of the victim. The state thus argues that the record
is replete with evidence from which the jury reasonably
could have found that the defendant was guilty as an
accessory to the commission of assault in the first
degree.
   Viewing the evidence in the light most favorable to
sustaining the conviction, we conclude that there was
sufficient evidence for the jury to find beyond a reason-
able doubt that the defendant aided the principal
shooter to cause the victim physical injury by discharge
of a firearm, and thus to commit assault in the first
degree. See State v. Bennett, 307 Conn. 758, 766, 59 A.3d
221 (2013). First, although the defendant’s presence at
the scene of the shooting is not a necessary factual
predicate to accessorial liability, there was ample evi-
dence from which the jury reasonably could have found
that the defendant was present for the shooting of the
victim. See, e.g., State v. Conde, 67 Conn. App. 474, 486,
787 A.2d 571 (2001) (‘‘[o]ne may be an accessory even
though he [was] not present’’ for commission of crime
[internal quotation marks omitted]), cert. denied, 259
Conn. 927, 793 A.2d 251 (2002). Although Mohown
claimed that he did not see the defendant in the group
of men that attacked the victim that night, the defendant
fails to recognize that the jury was free to ‘‘credit part of
[Mohown’s] testimony and reject other parts.’’ (Internal
quotation marks omitted.) State v. Grant, supra, 149
Conn. App. 46. In that respect, the jury reasonably could
have found that Mohown’s testimony that at least two
men in that group were wearing bandanas over their
faces supported Doster’s testimony that he saw some-
one whom he believed to be the defendant, with his
face covered, running toward the back of the 24 Hour
Store with a gun in his hand moments before the shoot-
ing occurred. See State v. Allen, 289 Conn. 550, 559,
958 A.2d 1214 (2008) (‘‘[i]f there is any reasonable way
that the jury might have reconciled the conflicting testi-
mony before them, we may not disturb their verdict’’
[internal quotation marks omitted]). Furthermore, both
Campos and Daniels testified that moments after the
shooting, they observed the defendant standing near
the victim, holding a gun. Thus, the jury reasonably
could have found that the defendant was, in fact, pre-
sent for the shooting of the victim.
   The defendant maintains, however, that even if the
jury found that he was present for the shooting, mere
presence, by itself, is insufficient to support a finding
that the defendant aided the principal offender. See,
e.g., State v. Conde, supra, 67 Conn. App. 486. Although
we agree with that general statement of law, the defen-
dant overlooks that the jury reasonably could have cred-
ited the testimony of Doster, Campos, and Daniels, each
of whom testified that the group of men surrounded
the victim, the defendant was standing near the victim
and holding a gun in his hand, and that, while S struck
the victim with a bat, the other men punched and kicked
the victim before he was shot. From this evidence, the
jury reasonably could have inferred that the defendant
was armed with a gun, prevented the victim from leav-
ing the immediate area, and participated in the physical
beating of the victim immediately prior to the shooting.
Such an inference belies the defendant’s claim that he
was ‘‘merely present’’ for the shooting. To the contrary,
it permits a reasonable inference that the defendant
aided the principal by preventing the victim from leav-
ing the area and, as a result of the physical beating,
immobilizing the victim before he was shot in the back.
  As discussed in the preceding paragraphs, however,
the evidence must demonstrate not only that the defen-
dant aided the principal, but that such aid was provided
with ‘‘criminal intent and community of unlawful pur-
pose with the perpetrator of the crime . . . .’’ (Internal
quotation marks omitted.) State v. Sargeant, 288 Conn.
673, 680, 954 A.2d 839 (2008). ‘‘To act intentionally, the
defendant must have had the conscious objective to
cause the [desired result] . . . . Intent is generally
proven by circumstantial evidence because direct evi-
dence of the accused’s state of mind is rarely available.
. . . [T]he defendant’s state of mind at the time of the
shooting may be proven by his conduct before, during
and after the shooting. Such conduct yields facts and
inferences that demonstrate a pattern of behavior and
attitude toward the victim by the defendant that is pro-
bative of the defendant’s mental state.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Bennett,
supra, 307 Conn. 766.
    Viewing the evidence in the light most favorable to
sustaining the conviction, we conclude that there was
sufficient evidence for the jury to find, beyond a reason-
able doubt, that the defendant intended that the princi-
pal commit assault in the first degree. First, the jury
reasonably could have credited testimony that the
defendant was an ‘‘enforcer’’ for MGB who held a posi-
tion of authority within the gang. That testimony, com-
bined with Daniels’ testimony that the defendant stated
that the Carter shooting was Jock’s initiation into the
gang and that Carter had been shot because he ‘‘[kept]
coming down there hustling and . . . meeting people
in that back street,’’ supports an inference that the
defendant had the ability and motive to order other
members to shoot rival drug dealers, including the vic-
tim in this case. The jury also could have credited Dos-
ter’s testimony that, minutes before the shooting, the
defendant told him that he ‘‘was going to talk to [the
man dealing drugs behind the 24 Hour Store] and handle
it.’’ Given the organization’s motive to use deadly force
against unwelcome drug dealers as a means of enforcing
the gang’s exclusive control over drug sales in the Bed-
ford Street area, the jury reasonably could have inferred
that the defendant’s comments prior to the shooting in
this case, in addition to the testimony that the defendant
was holding a gun in his hand before the shooting,
demonstrated the defendant’s intent to use or to have
someone else use a firearm to assault the victim. As
discussed in the preceding paragraphs, ‘‘[t]he trier may
draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical. . . . This does not require that each subor-
dinate conclusion established by or inferred from the
evidence, or even from other inferences, be proved
beyond a reasonable doubt . . . .’’ (Citation omitted;
internal quotation marks omitted.) State v. Garner, 270
Conn. 458, 472, 853 A.2d 478 (2004).
   Finally, the jury heard evidence about inculpatory
statements made by the defendant in the minutes and
days following this shooting. For instance, Daniels testi-
fied that, minutes after the shooting, when he asked the
defendant what had led to the shooting, the defendant
responded, ‘‘[d]ude keep coming in the area trying to
hustle.’’ Similarly, Campos testified that, several days
after the shooting, the defendant made unsolicited
statements to her, apologizing that she ‘‘had to see
[that]’’ and explaining that ‘‘he had to make an example
out of [the victim].’’ On the basis of such evidence, the
jury reasonably could have found that the defendant
intentionally played an active and authoritative role in
causing other gang members to come to the scene, to
confront the victim, and ultimately to shoot him to teach
him and others the lesson that they were not to sell
drugs without permission on MGB’s turf. Accordingly,
viewing the evidence in the light most favorable to
sustaining the conviction, the jury reasonably could
have found that ‘‘the cumulative effect of all the evi-
dence [proved] the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt.’’
(Internal quotation marks omitted.) State v. Chemlen,
supra, 165 Conn. App. 817.
                            B
    Conspiracy to Commit Assault in First Degree
  The defendant next claims that there was insufficient
evidence to sustain his conviction of conspiracy to com-
mit assault in the first degree in violation of §§ 53a-48
and 53a-59 (a) (5).
   ‘‘To establish the crime of conspiracy, it must be
shown that an agreement was made to [commit assault
in the first degree], that the conspirators intended [the
victim be physically injured by means of the discharge
of a firearm] and that the agreement was followed by
an overt act in furtherance of the conspiracy. . . . Con-
spiracy is a specific intent crime, with the intent divided
into two elements: (a) the intent to conspire and (b)
the intent to commit the offense which is the object of
the conspiracy. . . . Thus, [p]roof of a conspiracy to
commit a specific offense requires proof that the con-
spirators intended to bring about the elements of the
conspired offense.’’ (Internal quotation marks omitted.)
State v. Blaine, 168 Conn. App. 505, 511, 147 A.3d 1044
(2016). ‘‘While the state must prove an agreement [to
commit assault in the first degree], the existence of a
formal agreement between the conspirators need not
be proved because [i]t is only in rare instances that
conspiracy may be established by proof of an express
agreement to unite to accomplish an unlawful purpose.
. . . [T]he requisite agreement or confederation may
be inferred from proof of the separate acts of the indi-
viduals accused as coconspirators and from the circum-
stances surrounding the commission of these acts.’’
(Internal quotation marks omitted.) State v. Grant,
supra, 149 Conn. App. 46–47. ‘‘[W]hen determining both
a defendant’s specific intent to agree and his specific
intent that the criminal acts be performed, the jury may
rely on reasonable inferences from facts in the evidence
and may develop a chain of inferences, each link of
which may depend for its validity on the validity of the
prior link in the chain. . . . Accordingly, the defen-
dant’s state of mind may be proven by his conduct
before, during and after the shooting.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Wil-
liams, 94 Conn. App. 424, 433, 892 A.2d 990, cert. denied,
279 Conn. 901, 901 A.2d 1224 (2006).
   On appeal, the defendant asserts that there was insuf-
ficient evidence to support the state’s theory that he
‘‘got the ball rolling’’ and agreed with the shooter to
commit assault in the first degree. In support of this
position, he argues that the record lacks any evidence
that he entered into an agreement with the shooter, or
that he ordered or encouraged the shooter to commit
the crime of assault in the first degree. Moreover, the
defendant contends that there was a substantial lapse
of time between his alleged statement to Doster about
‘‘going to go talk to . . . and handle’’ the person behind
the 24 Hour Store and the time of the shooting.15 The
defendant further asserts that his postshooting state-
ments to Campos ‘‘did not prove that [he] had anything
to do with the crime; they are simply statements
expressing his opinion and are not inculpatory.’’ As
such, the defendant argues that ‘‘it is just as likely [that]
the defendant’s brother, who was also a ‘leader,’ or any
other member [of MGB] who was an ‘enforcer,’ got
the ‘ball rolling’ or conspired with the shooter.’’ The
defendant thus argues that any inference that he con-
spired with the shooter was unreasonable and unsup-
ported by the evidence, and that the jury’s verdict was
the product of ‘‘speculation and conjecture.’’
   Viewing the evidence in the light most favorable to
sustaining the conviction, we conclude that there was
sufficient evidence from which the jury reasonably
could have found that the defendant entered into an
agreement to commit assault in the first degree.16 As
discussed in the preceding paragraphs, the jury was
presented with evidence concerning the Carter shooting
on Liberty Street. From that evidence, the jury reason-
ably could have inferred that the defendant, as an
‘‘enforcer’’ for MGB, was expected to, and thus had
motive to, use force against unsanctioned drug dealers
operating in the area of Bedford Street and Albany
Avenue, including the victim. In fact, the jury heard
testimony that the defendant provided nearly identical
reasons, consistent with that motive, for the Carter
shooting and the shooting of the victim in this case. As
to Carter, the defendant explained to Daniels that he
had been shot because he ‘‘[kept] coming down there
hustling, and he was meeting people in that back street’’;
similarly, as to the victim in this case, the defendant
stated that the shooting had occurred because ‘‘[the]
dude [kept] coming in the area trying to hustle.’’ Addi-
tionally, Doster testified that just a few minutes before
the victim was shot, the defendant approached him and
asked if he knew or was affiliated with the man selling
drugs behind the 24 Hour Store. When Doster stated
that he did not know who was selling drugs behind the
store, the defendant told him not to ‘‘worry about it’’
because he was ‘‘going to go talk to [the person dealing
drugs behind the store] and handle it.’’ From this evi-
dence, the jury reasonably could have inferred that the
defendant had a motive to agree with other MGB mem-
bers to cause physical injury to the victim in this case
by means of the discharge of a firearm.
   Moreover, the jury was presented with evidence and
testimony from which it reasonably could have inferred
that the defendant not only had motive to enter into a
conspiracy, but that he played an active role in the
planning and coordination of the assault of the victim.
For instance, Rosado testified that S, a known member
of MGB, spoke to the victim and planned to either
purchase marijuana from him or to sell marijuana to
him before the shooting. That testimony, coupled with
Mohown’s testimony that he intended to meet the victim
behind the 24 Hour Store to smoke marijuana, would
support a reasonable inference that S, someone known
by Daniels to follow the defendant’s orders, had
attempted to lure the victim behind the 24 Hour Store
where other MGB members were waiting to confront
him. Indeed, this point was raised during the state’s
closing argument, wherein the prosecutor asked the
jury to scrutinize the defendant’s assertion that there
was no agreement between the defendant and the
shooter that evening and, in so doing, to consider
whether it was mere coincidence that the defendant
and four other members of MGB arrived at the same
time, at the same location behind the 24 Hour Store,
then joined together in beating the victim before one
of their number shot him, or whether this was circum-
stantial evidence that the group had coordinated the
confrontation with an interloping drug dealer on their
gang’s turf. Furthermore, the jury heard testimony from
several witnesses that after the victim was shot, the
group of men scattered and ran off in different direc-
tions, but that several minutes later, they reconvened
in a different location behind a building on Brook Street,
where the defendant instructed them to be careful
because ‘‘the block was hot.’’ In crediting that testi-
mony, the jury reasonably could have inferred that the
defendant had arranged where the group would rendez-
vous after the assault was completed and, from that
reasonable inference, it also could have inferred that
the assault had been orchestrated, at least in part, by
the defendant. See State v. Vessichio, 197 Conn. 644,
657, 500 A.2d 1311 (1985) (holding that although evi-
dence of conspiracy ‘‘not overwhelming,’’ jury reason-
ably could rely on evidence that defendant picked up
coconspirators in van after completed drug sale to sup-
port finding that defendant was involved in conspiracy
to sell cocaine), cert. denied, 475 U.S. 1122, 106 S. Ct.
1642, 90 L. Ed. 2d 187 (1986); see also State v. Stellato,
10 Conn. App. 447, 454, 523 A.2d 1345 (1987) (jury may
rely on defendant’s conduct prior to, during, and after
completed crime to infer defendant was member of con-
spiracy).
  Next, we conclude that there was sufficient evidence
from which the jury reasonably could have found that
the defendant intended that a member of the conspiracy
cause physical injury to the victim by means of the
discharge of a firearm. We reiterate that the jury heard
evidence concerning the Carter shooting and, from that
evidence, reasonably could have inferred that the defen-
dant had both the motive and the ability to order other
MGB members to shoot rival drug dealers as a means
of exercising exclusive control of drug sales in the area
of Bedford Street and Albany Avenue. Additionally, Dos-
ter testified that a few minutes after he spoke with
the defendant, he observed someone of the defendant’s
height and shape wearing dark clothing, holding a gun,
covering his face, and running toward the area behind
the 24 Hour Store. From this testimony, the jury reason-
ably could have inferred that it was the defendant whom
Doster had observed, and that the defendant was hold-
ing a gun and had taken steps to conceal his identity
from potential witnesses to the shooting. The jury also
heard from several witnesses that the defendant, Jerk
and Hollywood were armed with guns and, from such
evidence, reasonably could have inferred that the defen-
dant intended that at least one member of the conspir-
acy would discharge a gun during the assault of the
victim. Last, the jury reasonably could have considered
the fact that the defendant did not summon medical
assistance for the victim and, from that evidence,
inferred that the defendant intended to cause physical
injury to the victim by means of the discharge of a
firearm. See State v. Fuller, 58 Conn. App. 567, 575,
754 A.2d 207, cert. denied, 254 Conn. 918, 759 A.2d
1026 (2000).
   ‘‘When determining both a defendant’s specific intent
to agree and his specific intent that the criminal acts be
performed, the jury may rely on reasonable inferences
from facts in the evidence and may develop a chain of
inferences, each link of which may depend for its valid-
ity on the validity of the prior link in the chain.’’ (Internal
quotation marks omitted.) State v. Williams, supra, 94
Conn. App. 433. ‘‘[W]e do not ask whether there is a
reasonable view of the evidence that would support a
reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence that
supports the jury’s verdict of guilty.’’ (Internal quotation
marks omitted.) State v. Chemlen, supra, 165 Conn.
App. 816. Accordingly, we conclude that, in viewing the
evidence in the light most favorable to sustaining the
conviction, there was sufficient evidence to support the
jury’s finding that the defendant was guilty of conspir-
acy to commit assault in the first degree.
                              II
       UNCHARGED MISCONDUCT EVIDENCE
  The defendant next claims that the court abused its
discretion in admitting uncharged misconduct evidence
related to (1) MGB’s practices of selling drugs and
enforcing its exclusive control over the drug trade in
its territory, and (2) the Carter shooting, as evidence
of the defendant’s motive to use force and violence
against the victim in this case. The defendant asserts
that such evidence was not relevant but, even if it had
some probative value, its probative value was substan-
tially outweighed by its prejudicial effect. For the sake
of continuity, we adopt the court’s and parties’ refer-
ences to these separate forms of uncharged misconduct
as ‘‘the drug evidence’’ and ‘‘the Carter evidence.’’
   The following factual and procedural history is neces-
sary for our resolution of these claims. On November
5, 2014, two days before trial, the court held a hearing
on the state’s motion to admit other crimes evidence.
At the hearing, the state indicated that it intended to
offer evidence as to ‘‘the defendant’s drug trafficking
in the area in question . . . his control of the area . . .
his association with a gang known as [MGB] . . . and
the enforcement of that area from individuals who
would encroach on that drug trafficking turf.’’ The state
further indicated at that time that it intended to offer
the Carter evidence during its case-in-chief.
   In support of its motion, the state made the following
offer of proof: as a matter of logistics, the state intended
to devote the first two days of trial to presenting evi-
dence of the shooting of the victim in this case. There-
after, on the third day of evidence, it would present the
Carter evidence. Such evidence would include testi-
mony from Officer Michael Creter, the first Hartford
police officer to respond to the scene of the Carter
shooting, and Detective Claudette Kosinski, who, while
processing the vehicle in which Carter was shot, recov-
ered latent fingerprints that ultimately were linked to
MGB member Jock. The state also stated that it intended
to present testimony from Vachon Young, who had spo-
ken to Carter minutes before the shooting. The state
claimed that Young would testify that Carter had told
him that he ‘‘was going to the area of Liberty Street to
sell the defendant some drugs.’’ The state then indicated
that it would call Daniels to testify about the conversa-
tion he overheard while inside the defendant’s apart-
ment several days after the Carter shooting, in which
the defendant acknowledged his planning of the Carter
shooting, which he described as Jock’s initiation into
the gang. In addition, the state indicated that it would
call Rosado to testify that just before the victim was
shot, ‘‘an identified associate or coconspirator, [S],
asked [the victim] to go to the back of the 24 hour Store
so that he could buy [drugs] from [the victim].’’ The
state thus argued that the setup of the victim’s shooting,
inducing the victim, through S, to go behind the 24 Hour
Store either to sell or buy drugs, was ‘‘strikingly similar’’
to the defendant’s conduct before the Carter shooting,
whereby the defendant ‘‘[summoned Carter] to the Lib-
erty Street area so that he could buy from him.’’
   The state next indicated that it would call James
Stephenson, a former supervisor in the state forensics
laboratory, who would testify that he compared the
bullets used in the Carter shooting with the bullet recov-
ered from the victim,17 and concluded by forensic analy-
sis that the same firearm had been used in both
shootings. Last, the state indicated that it would present
the testimony of Weaver, who would discuss the cell
phone records of the participants in the Carter shooting
and the associated cell tower logs.
    In response to this offer of proof, defense counsel
informed the court that, although he had received the
police reports submitted by the state months before
the trial, the state’s written notice of intent to admit
such evidence was vague because it failed to specify
what subsection of the Connecticut Code of Evidence
the state was relying upon to establish its admissibility.
Without a more definite statement from the prosecutor
as to the applicable subsection of the Connecticut Code
of Evidence, defense counsel claimed that ‘‘it [was] a
little hard to fashion an objection.’’ Defense counsel
then commented that ‘‘notwithstanding the fact that
bullets were fired from the same gun . . . eighteen or
nineteen hours apart, I don’t see the relevance . . .
[t]he description of the person . . . doesn’t fit my cli-
ent . . . [and] there was a claim that what happened
to . . . Carter was a result [of] a dispute over a woman.
So, I, you know . . . relevance, common scheme,
whatever the claim may . . . I don’t think it crosses
the relevance threshold, number one. Number two . . .
if it is able to crawl over the relevance threshold, barely,
I see a tremendous prejudicial effect that far outweighs
whatever minute probative value . . . is there. And
that’s a concern of mine. But I need specificity, and
that’s the whole point of me filing the motion for . . .
notice of the uncharged misconduct . . . .’’
  Thereafter, by agreement of the parties, the court
withheld its ruling on the admissibility of the proffered
misconduct evidence to afford the state two more days
to identify what exception to the Connecticut Code of
Evidence on which it would rely in offering the evidence
detailed in its offer of proof. Noting his agreement with
the court’s suggestion, defense counsel stated, ‘‘[my]
preference . . . would be to wait [until] Friday, and
the rationale is just because of the additional names
that were disclosed, the cases that [the state] is relying
on, it would afford me an opportunity to see what I can
do about it. . . . Based on the information disclosed
today, I may have something for the court, possibly by
tomorrow. Obviously, I’d like to get it to the court in
advance of Friday.’’
  Two days later, in accordance with the court’s
instructions, the state filed an amended notice of intent
to offer other crimes evidence. In that filing, the state
expressly stated that the Carter evidence would be
offered as evidence of the defendant’s intent and motive
to conspire to participate and to aid the principal in
shooting the victim in this case. The defendant did not
file a motion in limine seeking the exclusion of such
evidence.
   On the second day of its case-in-chief, November
10, 2014, the state, outside the presence of the jury,
reasserted its intention to introduce the drug evidence
and the Carter evidence. Specifically, the state asserted
that this evidence was relevant to the defendant’s
motive for being involved in shooting the victim, as well
as to his control of the Bedford Street area. In addition,
the state indicated its intention to offer evidence of a
third instance of uncharged misconduct, which
involved the defendant’s separate alleged assault of a
man named Nigel, because he had been selling drugs
in the area controlled by MGB without the gang’s per-
mission.
   In response to the state’s amended notice of intent,
defense counsel remarked: ‘‘I did have a chance to read
[case law] over the weekend and I appreciate the oppor-
tunity to better get a handle on . . . the law sur-
rounding the misconduct. I do understand the claim of
relevancy by the state’s attorney. However, I . . . do
believe, in particular, with regard to the alleged bad act
involving . . . Nigel, as well as the . . . involvement
by my client in the [Carter] shooting, that . . . what-
ever probative value is achieved through the introduc-
tion of that evidence, it’s far outweighed by the
prejudicial impact. It’s . . . overwhelming, in my opin-
ion. . . . And although I do maintain my objection, and
I’d ask the court to rule in my favor, I would ask the
court, if the court intends to allow this testimony and
this evidence in, to give the appropriate . . . limiting
instructions throughout the introduction of this evi-
dence as to what it’s offered for and to the extent
possible, obviously, to minimize the prejudicial aspects
of . . . the evidence, in particular, the . . . [Carter]
. . . evidence because it is . . . shocking and . . .
my concern is . . . that the jury will take that evidence,
disregard the actual evidence from this case and convict
my client for his conduct or alleged conduct in that
case.’’
   The court subsequently ruled that it would allow lim-
ited uncharged misconduct evidence regarding the
defendant’s membership in MGB and its control of the
drug trade in the Bedford Street area. The court further
stated: ‘‘[A]s far as the shooting on Liberty Street is
concerned, I have been weighing those factors for quite
some time since I got this case, I guess, because there’s
so much material here provided through the grand jury
investigation. And the fact that each of the charges in
this information against [the defendant] are specific
intent crimes, as opposed to general intent, makes the
evidence, particularly the ballistics evidence, very rele-
vant, highly probative. And, properly sanitized, I’m
going to allow in evidence on the Liberty Street shooting
that occurred eighteen hours after the incident that
we’re trying. As far as exactly what we need to sanitize,
I want to go through that with you gentlemen in some
detail. Of course, the fact that someone was killed at
that scene is out.’’18 Last, the court excluded evidence of
the alleged assault on Nigel on grounds of its prejudicial
effect on the defendant and lack of notice.
   Shortly thereafter, in the presence of the jury, the
prosecutor asked Campos whether there was ‘‘a certain
. . . group’’ that hung out on Bedford Street and if it
was known by a particular name. The defendant
objected and asked to be heard outside the presence
of the jury. The defendant then requested clarification
as to whether the court’s decision to admit the drug
evidence included a ruling that the name of the gang
was also admissible. The court clarified that, on the
basis of its earlier ruling, the name of the gang was
admissible. The defendant raised no further objections
to the admission of such evidence.
   That afternoon, after the testimony of Campos and
Doster, both of whom testified without further objec-
tion as to the drug evidence; see part II A of this opinion;
the court, sua sponte, instructed the jury that ‘‘[w]hen
the state offers evidence of . . . misconduct, it’s not
being admitted to prove the bad character, propensity
or criminal tendencies of the defendant. It’s being
admitted solely to show intent and motive. You may
not consider such evidence as establishing a predisposi-
tion on the part of the defendant to commit any of the
crimes charged or demonstrate a criminal propensity.
You may consider such evidence if you believe it and
further find that it logically, rationally, and conclusively
supports the issues for which it is being offered by the
state, but only as it may bear on the issues of motive
and intent, and each of those legal concepts you will
get an instruction on.
  ‘‘On the other hand, if you don’t believe the evidence
or even if you do, you find it’s not logically, rationally
and conclusively support on the issues of motive and
intent, you may not consider that testimony for any
other purpose. You may not consider evidence of other
misconduct of the defendant for any purpose, other
than the ones I just told you about because it could
predispose you to critically believe the defendant may
be guilty of the offenses charged here merely because
of the other alleged misconduct. So, you may consider
that evidence, if you credit it, only on the issues of
intent and motive.’’
  On the third day of trial, November 12, 2014, the state
concluded its presentation of the evidence regarding
the shooting of the victim. Thereafter, the court
informed the jurors that the state was ‘‘going to shift
gears in this case’’ and asked the jury to take a short
recess. Outside the presence of the jury, the court
inquired as to the order of the state’s witnesses and
stressed that the state should take great care not to
reveal that Carter had died on the night of the shooting.
By agreement of the parties, the state informed the
court that it would ask leading questions to its witnesses
and instruct them that they were not to reveal that
Carter had been killed, but only that he had been shot.
   The court then summoned the jury back to the court-
room, after which it stated that ‘‘[t]he reason I said
we’re switching gears, ladies and gentlemen, is, most
of the evidence that’s remaining in the state’s case-in-
chief, as far as I know, concerns a different incident,
and I didn’t want you to be confused. And the state will
be offering this evidence, and I will be giving you a
specific instruction about it. . . . [T]here will be some
evidence in this case of other acts of misconduct. It’s
not being admitted to prove bad character, propensity
of criminal tendencies of the defendant. It’s being
entered simply to show intent and motive related to
the crimes that are being tried in this case, and you
may not consider such evidence as establishing a predis-
position on the part of the defendant to commit any of
the crimes charged in our information, nor to demon-
strate a criminal propensity.
   ‘‘You may consider such evidence if you believe it
and further find it logically, rationally and conclusively
supports the issues for which it is being offered by the
state. But it bears only on the issues of intent and motive
concerning the charges that arise from the Bedford
Street incident. And you may not consider evidence of
other misconduct of the defendant for any purpose
other than the ones I just told you because if you do,
it may predispose your mind to . . . uncritically
believe the defendant may be guilty of the offense here
charged, merely because of other misconduct. For this
reason, you consider it only on the issues of intent
and motive.’’
   Thereafter, in accordance with its offer of proof, the
state presented, inter alia, the testimony of Creter, Kosi-
nski, Weaver, Stephenson and Daniels, the substance
of which has been set forth previously in this opinion.
Only Young, of the witnesses mentioned in the state’s
offer of proof, did not testify. At the conclusion of the
state’s case-in-chief that afternoon, the court reins-
tructed the jury that evidence regarding uncharged mis-
conduct of the defendant was ‘‘admitted . . . only to
establish . . . his intent, motive in the matter involving
[the victim]. You may not consider such other evidence
as establishing a predisposition on the part of the defen-
dant to commit any crimes charged or to demonstrate
a criminal propensity. . . . If you don’t believe the evi-
dence or even if you do, and you find that it does not
logically, rationally, and conclusively support on the
issues of motive, intent in the [present] matter . . .
then you may not consider it for any purpose.’’
  With these additional facts in mind, we address each
of the defendant’s claims.
                            A
                     Drug Evidence
   The defendant first claims that the court abused its
discretion by admitting the drug evidence in this case
because the fact that the defendant was a member of
a drug selling gang was not relevant to his motive or
intent to harm the victim or to conspire with or aid
others to do so in this case, for which it was offered
and admitted at trial. The state responds that this claim
cannot be reviewed on appeal because the defendant
failed to preserve the claim before the trial court.
Rather, the state argues, the defendant objected only
to the Carter evidence and to evidence of the separate
assault of Nigel. In response, the defendant argues that
he objected to the introduction of the drug evidence
before and during trial, and thus that the claim was
properly preserved for our consideration. We agree with
the state.
   ‘‘It is well established that generally this court will
not review claims that were not properly preserved in
the trial court. . . . Where a defendant fails to seek
review of an unpreserved claim under either [State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989)]
or the plain error doctrine [set forth in Practice Book
§ 60-5], this court will not examine such a claim.’’ (Cita-
tion omitted; internal quotation marks omitted.) State
v. Epps, 105 Conn. App. 84, 92, 936 A.2d 701 (2007),
cert. denied, 286 Conn. 903, 943 A.2d 1102 (2008). Here,
the defendant did not object either to the relevance or
the prejudicial effect of the drug evidence. Accordingly,
we decline to reach the merits of that claim.
                            B
                    Carter Evidence
   The defendant next claims that the court abused its
discretion in admitting the Carter evidence because
that evidence was not relevant either to his motive to
commit or to any intent required for the commission
of any charged offense. Alternatively, the defendant
argues that, even if the Carter evidence was somehow
relevant to his motive or intent, its probative value was
outweighed by its prejudicial effect. In support of this
claim, the defendant argues that the facts of the Carter
shooting were so dissimilar from those of the present
case that it had little, if any, bearing on the issue of
the defendant’s alleged motive or intent. The defendant
further argues that the violent nature of the Carter
shooting created an inherent risk that it would unduly
arouse the jurors’ emotions or that the jury would use
it as evidence of the defendant’s propensity to commit
violent acts. On those grounds, the defendant claims
that the court abused its discretion in admitting the
Carter evidence, and thus that he is entitled to a new
trial.
   The state disagrees, arguing that the defendant failed
to preserve his claim that the Carter evidence was not
relevant to the issues of motive or intent. Rather, the
state argues, the defendant objected to the Carter evi-
dence only on the ground that its probative value was
outweighed by its prejudicial effect. The state thus
argues that our review of the defendant’s claim is con-
fined to that narrow issue. The defendant responds that,
by virtue of his remarks to the court on November 5,
2014, and his subsequent remarks on November 10,
2014, that he ‘‘maintained his objection’’ on the ground
of relevance, and thus the issue of its relevance was
properly preserved. We agree with the state.
   As stated in part II A of this opinion, an appellate
court is not bound to review a claim unless it was
‘‘distinctly raised at the trial or arose subsequent to the
trial. . . .’’ Practice Book § 60-5; see also State v. Rog-
ers, 199 Conn. 453, 460–61, 508 A.2d 11 (1986). Further-
more, it is well settled that ‘‘[o]ur review of evidentiary
rulings made by the trial court is limited to the specific
legal ground raised in the objection [to the trial court].
. . . This court reviews rulings solely on the ground
on which the party’s objection is based.’’ (Internal quo-
tation marks omitted.) State v. Coccomo, 302 Conn. 664,
679–80 n.6, 31 A.3d 1012 (2011). Here, the defendant’s
remarks on November 10, 2014, addressed only the
issue of prejudice; the defendant did not specifically
object to the Carter evidence on the ground of rele-
vance. Although the defendant argues on appeal that,
when he ‘‘[maintained his] objection’’ on November 10,
2014, he was referring to his November 5, 2014 remarks
concerning relevance, such an argument is not sup-
ported by the record. Instead, a fair reading of the
trial transcript indicates that the defendant’s comment
referred to his objection as to the prejudicial effect of
the Carter evidence, which he had raised in the para-
graph immediately preceding his statement that he
‘‘[maintained his] objection.’’ We thus agree with the
state that our scope of review is limited to whether the
probative value of the Carter evidence was outweighed
by its prejudicial effect.
   We now address our standard of review and the legal
principles applicable to the defendant’s claim. ‘‘As a
general rule, evidence of guilt of other crimes is inad-
missible to prove that a defendant is guilty of the crime
charged against him. . . . The rationale of this rule is
to guard against its use merely to show an evil disposi-
tion of an accused, and especially the predisposition
to commit the crime with which he is now charged.
. . . The fact that such evidence tends to prove the
commission of other crimes by an accused does not
render it inadmissible if it is otherwise relevant and
material.’’ (Citations omitted; internal quotation marks
omitted.) State v. Braman, 191 Conn. 670, 675–76, 469
A.2d 760 (1983). ‘‘Such evidence may be admitted for
other purposes, such as to show intent, an element in
the crime, identity, malice, motive or a system of crimi-
nal activity.’’ State v. Brown, 153 Conn. App. 507, 526,
101 A.3d 375 (2014), cert. granted on other grounds,
319 Conn. 901, 122 A.3d 636 (2015) (appeal withdrawn
August 15, 2016). ‘‘When weighing the admissibility of
relevant . . . misconduct evidence, a trial court is
required to conduct a . . . balancing assessment of
whether the evidence is more prejudicial than proba-
tive. This inquiry is required in order to militate against
the risk that the attention of a jury may be distracted
from consideration of the proof of the charges at hand,
and, instead, and for improper reasons, fix the defen-
dant’s guilt on evidence of marginal evidentiary value.
. . . The court bears the primary responsibility for con-
ducting the balancing test to determine whether the
probative value outweighs the prejudicial impact, and
its conclusion will be disturbed only for a manifest
abuse of discretion. . . .
   ‘‘[U]ndue prejudice is not measured by the signifi-
cance of the evidence which is relevant but by the
impact of that which is extraneous. . . . [T]here are
certain situations in which the potential prejudicial
effect of relevant evidence would suggest its exclusion.
They are: (1) where the facts offered may unduly arouse
the [jurors’] emotions, hostility or sympathy, (2) where
the proof and answering evidence it provokes may cre-
ate a side issue that will unduly distract the jury from
the main issues, (3) where the evidence offered and
the counterproof will consume an undue amount of
time, and (4) where the defendant, having no reasonable
ground to anticipate the evidence, is unfairly surprised
and unprepared to meet it.’’ (Citations omitted; internal
quotation marks omitted.) Id., 530–31.
   In the present case, the defendant argues that any
probative value of the Carter evidence was outweighed
by its prejudicial effect because (1) the state spent an
undue amount of time on collateral issues; (2) the state’s
emphasis on such evidence likely confused the jury as
to the issues in this case; (3) the jury likely used the
Carter shooting as evidence demonstrating the defen-
dant’s propensity to engage in violent behavior, in viola-
tion of § 4-5 (a) of the 2009 edition of the Connecticut
Code of Evidence;19 and (4) the violent nature of the
Carter shooting unduly appealed to the emotions of
the jury.
   The state counters that the probative value of the
Carter evidence was not outweighed by its prejudicial
effect. In support of its position, the state argues that
such evidence was highly probative of the defendant’s
motive and intent to commit the crimes of conspiracy
to commit and accessory to assault in the first degree
because (1) the Carter shooting involved a conspiracy
between some of the same actors who were involved
in shooting the victim in this case, particularly, the
defendant and Jerk; (2) it was committed with the same
firearm that was used to shoot the victim in this case
eighteen hours earlier; (3) it was set up and carried out
in a manner that demonstrated the defendant’s position
of authority within MGB and his ability to order other
members of MGB to shoot rival drug dealers, as alleg-
edly happened in this case; and (4) it showed that the
defendant’s motives for the two shootings were identi-
cal: to prevent rival drug dealers from selling drugs
without permission on MGB’s turf. The state further
argues that, consistent with the defendant’s request, the
court took adequate steps to minimize the prejudicial
nature of the Carter evidence because the state was
prohibited from eliciting testimony that Carter had been
killed as a result of the shooting. So sanitized, it claims,
the Carter evidence involved conduct no more shocking
or brutal than that which the defendant is claimed to
have engaged in when committing the charges at issue
in this case. Last, the state argues that the court
instructed the jury prior to, during, and after the presen-
tation of the Carter evidence that it could use that
evidence only for its consideration of the defendant’s
motive and intent in the present case.
   After a thorough review of the record, we conclude
that the court did not abuse its discretion in determining
that the probative value of the Carter evidence out-
weighed its prejudicial effect. First, we note that the
defendant admitted during the November 5, 2014 hear-
ing that he had received the evidence concerning the
Carter shooting several months prior to trial. The defen-
dant thus had reasonable grounds to anticipate the evi-
dence and was not unfairly surprised by the state’s
offer of such evidence. Second, we note that the state’s
presentation of such evidence was limited to the latter
portion of the third and final day of evidence, and thus
we cannot conclude that the introduction of such evi-
dence caused the parties to spend an undue amount of
time on these issues. See C. Tait & E. Prescott, Connecti-
cut Evidence (4th Ed. 2008) § 4.9.2, p. 144. (‘‘Whether
delay is undue or time wasted is obviously a very subjec-
tive criterion. . . . In the end, this is a judgment call
for the trial judge.’’). Third, we disagree that the admis-
sion of such evidence unduly distracted the jury from
the issues in this case. The court’s admission of the
Carter evidence was premised on the state’s offer that
it would limit its inquiries to the defendant’s self-pro-
claimed solicitation, participation and oversight of the
shooting by Jock; his inculpatory statements that he
had ordered the shooting because he believed Carter
was selling drugs in MGB territory; and the fact that
the same firearm was used on two separate targets
within a span of eighteen hours. These facts went
directly to a contested issue in the present case, namely,
whether the defendant intentionally entered into an
agreement to commit and intentionally aided the princi-
pal in the commission of assault in the first degree.
    Last, although the defendant raises a colorable argu-
ment that the Carter evidence unduly aroused the emo-
tions of the jury, we conclude that the court took
adequate measures to minimize the emotional impact
of such evidence. Our conclusion rests on the fact that
the court excluded any evidence that the victim in this
case died before trial;20 excluded any evidence that Car-
ter had been killed as a result of the shooting on Liberty
Street; and repeatedly instructed the jury that its consid-
eration of the Carter evidence was limited to the issue
of the defendant’s intent and motive to commit the
crimes charged against him in this case, and thus could
not be used to infer that the defendant had a predisposi-
tion to engage in criminal behavior. See, e.g., Wiseman
v. Armstrong, 295 Conn. 94, 113, 989 A.2d 1027 (2010)
(‘‘it is well established that, [i]n the absence of a show-
ing that the jury failed or declined to follow the court’s
instructions, we presume that it heeded them’’ [internal
quotation marks omitted]). Accordingly, we conclude
that the court did not abuse its discretion in admitting
the Carter evidence in this case.
                            III
                BATSON CHALLENGE
   The defendant’s final claim on appeal is that his con-
stitutional rights were violated when the state used a
peremptory challenge to strike a minority juror without
providing a sufficient race neutral explanation, in viola-
tion of the doctrine of Batson v. Kentucky, 476 U.S. 79,
106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). We conclude
that the record is inadequate to reach the merits of the
defendant’s claim.
   Jury selection occurred over the course of two days,
October 30 and 31, 2014. On the first day of jury selec-
tion, the parties conducted voir dire of a prospective
juror, R.E.21 Prior to defense counsel’s questioning of
R.E., the court inquired as to whether R.E. would suffer
any financial hardship by participating in jury duty. In
response, R.E. initially informed the court that, although
he worked part-time, his shift began at 4:30 p.m. and
that his job was within walking distance of the court-
house. The court then asked R.E. to contact his
employer to determine whether he would be compen-
sated for any work he missed or, alternatively, whether
he would be able to begin his shift after 5 p.m. After
speaking with his employer, R.E. stated that if he were
selected to serve, he would be able to start his shifts
after the court had adjourned for the day, and thus
he had no financial concerns about being selected as
a juror.
 Thereafter, defense counsel questioned R.E. as to
whether he could keep an open mind, determine which
witnesses were credible, follow the court’s instructions
on the law, and engage in a free exchange of ideas with
his fellow jurors during deliberations. R.E. answered
in the affirmative to each of these questions. Thereafter,
the following colloquy occurred during the prosecutor’s
voir dire of R.E.:
  ‘‘[The Prosecutor]: . . . You’re from Hartford?
  ‘‘[R.E.]: Yes.
  ‘‘[The Prosecutor]: You haven’t heard anything about
this incident—
  ‘‘[R.E.]: No, sir.
  ‘‘[The Prosecutor]: —which was presented to you?
None of the names that were listed to you sounded
familiar—
  ‘‘[R.E.]: No, sir.
  ‘‘[The Prosecutor]: —anything like that? So, you’re
at Easter Seals. You’ve been there for how long? You
said about four years?
  ‘‘[R.E.]: Four years.
                           ***
  ‘‘[The Prosecutor]: Have you ever had anyone close
to you, friends, family members, anyone like that, that
has been the victim of a crime?
  ‘‘[R.E.]: No, sir.
   ‘‘[The Prosecutor]: And if you were to hear informa-
tion about drugs within this trial, do you think you
could still consider that information and make your
decisions or would you be turned off by that?
  ‘‘[R.E.]: I could still make my decision.
  ‘‘[The Prosecutor]: Okay. Still be open-minded and
consider all the information—
  ‘‘[R.E.]: Yes.
  ‘‘[The Prosecutor]: —presented?
  ‘‘[R.E.]: Yes, sir.
   ‘‘[The Prosecutor]: Is there anything either of us have
left out that you think would—would be important to
tell us about your ability to sit here as a juror?
  ‘‘[R.E.]: No, sir.
  ‘‘[The Prosecutor]: Great. Thanks for your time.’’
  Thereafter, R.E. exited the courtroom and the follow-
ing colloquy occurred:
  ‘‘[Defense Counsel]: Accepted.
  ‘‘[The Prosecutor]: Excused.
  ‘‘[Defense Counsel]: Your Honor, I would ask for a
gender or a race neutral explanation or basis.
  ‘‘[The Prosecutor]: Should I give one?
  ‘‘[The Court]: Yes.
   ‘‘[The Prosecutor]: It would be his employment his-
tory, Your Honor, and just basically his sense of secu-
rity. I do have concerns also that he’s from Hartford,
although he did indicate that he knew nothing about
the offense.
  ‘‘[Defense Counsel]: Your Honor, if I may. We have
two Caucasian women on the panel at this point in
time. He answered all the questions, in my view at least,
and I think counsel would agree, honestly. He didn’t
express any reservations about security. Being from
Hartford is not a bar to be in this case. He did not
express any familiarity with the case. I think he
answered all the questions right. I think he’s got a right
to serve on this panel.
  ‘‘[The Prosecutor]: I think I presented a race neutral
reason, Your Honor. It’s my prerogative. I don’t
believe—or I’ve indicated to the court that I am not
excusing him based on his race.
  ‘‘[The Court]: His work history?
  ‘‘[The Prosecutor]: Yes.
  ‘‘[The Court]: All right. He’s excused.’’
  R.E. was then summoned to the courtroom and
informed that he had been excused. After R.E. had been
dismissed, the court, sua sponte, stated: ‘‘I would note
that [R.E.] is not the same race as the defendant, Afri-
can-American.’’
   Later that afternoon, the court asked defense counsel
whether he wanted to offer any rebuttal to the state’s
race neutral explanation for using its peremptory chal-
lenge to strike R.E. In response, defense counsel stated:
‘‘Well, I mean the idea that his employment, because he
was freelancing, and the idea that he was still working,
these are tough times, there was nothing extraordinary
about being a freelancer. I meant that the record speaks
for itself. I didn’t hear anything extraordinary, like, he’d
been a victim of a crime or had a brother incarcerated
or had been harassed by the police or all the things
that you typically hear from . . . individuals who . . .
live in the city. His answers were . . . for lack of a
better word, you know, correct, either posed by me or
by counsel. So, no, I guess . . . I don’t really have a
rebuttal because I think the record . . . that’s . . .
kind of the point, the record speaks for itself.’’
   On appeal, the defendant argues that his constitu-
tional rights were violated because the state’s race neu-
tral explanation for striking R.E. was merely pretextual
and that the state’s willingness to accept two other
venirepersons, I.L. and G.H.—both of whom the defen-
dant claims were nonminority venirepersons who also
held part-time jobs—demonstrates that the state’s
peremptory challenge as to R.E. was racially motivated.
The state argues that the defendant is not entitled to
review of this unpreserved claim due to the inadequacy
of the record. The defendant responds that he ade-
quately preserved this claim and, alternatively, seeks
review pursuant to State v. Golding, supra, 213 Conn.
239–40 see also In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015) (modifying Golding’s third condition).
   On the basis of the record presented, we conclude
that the defendant did not preserve his claim of dispa-
rate treatment before the trial court; State v. Young, 76
Conn. App. 392, 399, 819 A.2d 884 (‘‘because a claim of
purposeful discrimination under Batson raises issues
of fact to be decided by the trial court, the moving
party’s failure to inform the trial court of the full factual
basis for the claim renders that claim unreviewable’’
[internal quotation marks omitted]), cert. denied, 264
Conn. 912, 826 A.2d 1157 (2003); nor did he satisfy
the reviewability requirements of Golding because the
transcripts of the voir dire do not indicate the racial
composition of the empaneled jury. See State v. Owens,
63 Conn. App. 245, 263, 775 A.2d 325 (‘‘The defendant
must satisfy the reviewability requirements of Golding
before we consider his unpreserved claim. He did not
object to the state’s exercise of any peremptory chal-
lenge during voir dire, and the transcripts of the voir
dire do not indicate the race of any venireperson. The
absence of a record bars our review of this claim.’’),
cert. denied, 256 Conn. 933, 776 A.2d 1151 (2001).
  Further, the record belies the defendant’s assertion
that there are adequate facts of record to demonstrate
that the state engaged in racially disparate treatment
by accepting both I.L. and G.H., whom the defendant
claims were nonminority venirepersons with work
restrictions similar to R.E.’s. First, although the court
expressly noted that R.E. was not of the same race as the
defendant, there is nothing in the record demonstrating
R.E.’s personal race or ethnicity. State v. Lane, 101
Conn. App. 540, 548–49, 922 A.2d 1107 (‘‘The record
does not reflect [the venireperson’s] race. We conclude
that we cannot review any Batson claim . . . that the
defendant may have had regarding the state’s use of its
peremptory challenge . . . because of a lack of a suffi-
cient record.’’ [Footnote omitted.]), cert. denied, 283
Conn. 910, 928 A.2d 538 (2007). Second, the state cor-
rectly recognizes a similar lack of facts regarding I.L.’s
race. Without such information, we cannot engage in
an analysis of disparate treatment between I.L. and R.E.
Finally, and contrary to the defendant’s assertion, the
court expressly noted that G.H., the remaining venire-
person cited in the defendant’s brief, was an African-
American female. Thus, the prosecution’s acceptance
of G.H. but not R.E. could not serve as evidence of the
state’s discriminatory use of peremptory challenges to
exclude similarly situated minority persons from the
defendant’s jury. Absent such necessary facts of record,
we decline to reach the merits of the defendant’s claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-59 (a) provides in relevant part: ‘‘A person is
guilty of assault in the first degree when . . . (5) with intent to cause
physical injury to another person, he causes such injury to such person or
to a third person by means of the discharge of a firearm.’’
   2
     General Statutes § 53a-8 (a) provides: ‘‘A person, acting with the mental
state required for commission of an offense, who solicits, requests, com-
mands, importunes or intentionally aids another person to engage in conduct
which constitutes an offense shall be criminally liable for such conduct and
may be prosecuted and punished as if he were the principal offender.’’
   3
     General Statutes § 53a-48 (a) provides: ‘‘A person is guilty of conspiracy
when, with intent that conduct constituting a crime be performed, he agrees
with one or more persons to engage in or cause the performance of such
conduct, and any one of them commits an overt act in pursuance of such con-
spiracy.’’
   4
     See Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
   5
     Throughout the course of the trial, the witness was referred to as Sonesta
Reynolds, Sonesta Campos, and Sonesta Reynolds-Campos. Because the
witness indicated no preference as to how she was addressed, we refer to
her simply as Campos.
   6
     Prior to trial, the victim died due to an unrelated drug overdose. Following
the victim’s death, police were able to remove and analyze the bullet that
had struck the victim’s spinal cord. See part II B of this opinion. As part of
its evidentiary rulings, the court excluded any reference to the victim’s death.
   7
     The jury did not, at any time during the defendant’s criminal trial, receive
evidence concerning or related to the state investigating grand jury.
   8
     ‘‘We address the defendant’s sufficiency of the evidence claim before
we address any other claims because if a defendant prevails on such a claim,
the proper remedy is to direct a judgment of acquittal.’’ State v. Holley, 160
Conn. App. 578, 584 n.3, 127 A.3d 221, cert. granted on other grounds, 127
A.3d 1000 (2015); see also State v. Moore, 100 Conn. App. 122, 126 n.2, 917
A.2d 564 (2007).
   9
     On appeal, the defendant asserts that the court abused its discretion in
admitting evidence of uncharged misconduct. In reviewing a sufficiency of
the evidence claim, however, we look at ‘‘no less than, and no more than,
the evidence introduced at trial.’’ (Internal quotation marks omitted.) State
v. Chemlen, 165 Conn. App. 791, 816–18, 140 A.3d 347, cert. denied, 322
Conn. 908, 140 A.3d 977 (2016). Thus, although we address the defendant’s
evidentiary claims in part II of this opinion, our review of the defendant’s
sufficiency claim necessarily includes our consideration of the uncharged
misconduct evidence admitted at trial and the inferences the jury reasonably
could have drawn therefrom.
   10
      Daniels testified that he was allowed to sell drugs in the neighborhood
because he had lived in the area of Bedford Street for approximately eleven
years, he ‘‘was cool with some of the friends of the defendant,’’ and there
was an understanding that ‘‘[i]f [he] was the hustler on that block, [he] had
to be buying [MGB’s] drugs.’’
   11
      On appeal, the defendant asserts that the court abused its discretion in
admitting this evidence of uncharged misconduct. See footnote 9 of this
opinion. We address those arguments in part II of this opinion.
   12
      Although Carter died as a result of his wounds, the court excluded from
the trial any reference to Carter’s death, and the state was prohibited from
referring to the shooting as a murder or homicide.
   13
      AFIS stands for automated fingerprint identification system.
   14
      On direct examination, Weaver testified that between 2004 and 2014,
he had received extensive forensics training in ‘‘[analyzing] cellular phones,
cellular mapping . . . [and] computer forensics.’’ The defendant did not
object either to Weaver’s credentials or the substance of his testimony.
   15
      In his brief to this court, the defendant maintains that Doster testified
that his conversation with the defendant occurred hours, not minutes, before
the shooting occurred. The transcripts demonstrate, however, that Doster
expressly stated that his conversation with the defendant occurred ‘‘[m]aybe
a couple minutes before . . . the incident happened.’’ Although Doster
equivocated on this time line during cross-examination, it is the sole province
of the trier of fact to resolve those discrepancies and give weight to whatever
testimony it believes to be credible. State v. Allen, supra, 289 Conn. 559.
   16
      We note that the defendant does not argue on appeal that there was
insufficient evidence that any member of the conspiracy, if established,
engaged in an overt act in furtherance of the conspiracy. Rather, the defen-
dant’s claim is limited to whether the jury was presented with sufficient
evidence to sustain its findings that he intentionally entered into an
agreement to conspire to and/or intended that a member of the conspiracy
commit assault in the first degree by means of the discharge of a firearm.
In light of the fact that the victim was, in fact, physically injured by means
of the discharge of a firearm, our inquiry is limited to the first two elements
of the charge of conspiracy.
  17
     See footnote 6 of this opinion.
  18
     See footnote 12 of this opinion.
  19
     Pursuant to § 4-5 (a) of the 2009 edition of the Connecticut Code of
Evidence: ‘‘Evidence of other crimes, wrongs or acts of a person is inadmissi-
ble to prove the bad character or criminal tendencies of that person.’’
  20
     See footnote 6 of this opinion.
  21
     ‘‘References to individual jurors will be made by use of initials so as to
protect their legitimate privacy interests.’’ State v. Wright, 86 Conn. App.
86, 88 n.3, 860 A.2d 278 (2004).